


Exhibit 10.1






NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, made as of ________________ (the “Grant Date”), between Charter
Communications, Inc., a Delaware corporation (the “Company”), and
________________ (the “Optionee”).
Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Nonqualified Stock Option Agreement (the “Agreement”).
The undersigned Optionee has been granted an Option to purchase Shares of Class
A common stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Agreement, as follows:
Vesting Schedule:
As provided in Section 4 of the Agreement.
 
 
Exercise Price per Share:
$____________
 
 
Total Number of Shares under Option:
_____________
 
 
Exercise Expiration Date:
_____________

    
(Such information as to exercise price, total number of options and exercise
expiration date are also shown on the Optionee’s on-line grant account.)


Charter Communications, Inc.




Abigail T. Pfeiffer, SVP - Human Resources
I, the undersigned, agree to this grant of an Option to purchase Shares of the
Company, acknowledge that this grant is subject to the terms and conditions of
the Plan and this Agreement, and have read and understand the terms and
conditions set forth in Sections 1 through 24 of this Agreement.
    
 
Optionee












-1-
Stock Option Agreement

--------------------------------------------------------------------------------




1.
Grant of Option.



1.1The Company hereby grants to the Optionee the right and option (the “Option”)
to purchase all or any part of the Total Number of Shares under Option set forth
above, subject to, and in accordance with, the terms and conditions set forth in
this Agreement.


1.2    The Option is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code.


1.3    This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.


2.
Purchase Price.



The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option shall be the Exercise Price per Share set forth above.


3.
Duration of Option.



The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”) and
shall expire as of the tenth (10th) anniversary of the Grant Date (“Exercise
Expiration Date”); provided, however, that the Option may be earlier or later
terminated as provided under the terms of the Plan and this Agreement.


4.
Vesting of Option.



4.1    Vesting. Unless otherwise provided in this Agreement, 100% of the Option
granted hereunder shall vest and become exercisable on the third anniversary of
the Grant Date. The right of purchase shall continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Exercise Term.
4.2    Certain Terminations. Notwithstanding anything to the contrary set forth
in any employment agreement between the Optionee and the Company, the Plan or
this Agreement, upon the termination of employment of the Optionee: (i) by the
Company, or any of its Subsidiaries, for Cause, by the Optionee without Good
Reason, the unvested Option shall be cancelled and forfeited; or (ii) as a
result of the Optionee’s death, Disability or Retirement, or by the Company, or
any of its Subsidiaries, without Cause or by the Optionee for Good Reason, then,
subject to 4.3 and 4.4 hereof: (A) all or any portion of the unvested Option
that does not vest pursuant to Section  4.2(ii)(B) hereof shall be cancelled and
forfeited; and (B) a pro-rata portion of the Option (based on the number of days
of the vesting period that has elapsed as of such termination) shall vest and
become exercisable as of the date of such termination. Notwithstanding any
fractional number of Shares resulting from the application of the foregoing
provision, the Option shall only be exercisable with respect to a whole number
of shares.

-2-
Stock Option Agreement

--------------------------------------------------------------------------------




4.3    Change in Control. Notwithstanding anything to the contrary set forth in
Section 4.2 hereof, any employment agreement between the Optionee and the
Company, the Plan or this Agreement, if, within thirty (30) days prior or twelve
(12) months following the completion of a Change in Control or at any time prior
to a Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Optionee’s employment without Cause
or the Optionee terminates his or her employment for Good Reason, the unvested
Options shall immediately vest and become fully exercisable.
4.4    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of all or any portion the Option at any time and for any reason.
5.Definitions. For purposes of this Agreement, the following terms shall have
the following definitions. Unless otherwise provided herein, the terms defined
in this Section 5 shall control over similar terms defined in the Plan.


5.1    “Change in Control” shall mean (a) in the case where there is an
employment agreement in effect between the Company and the Optionee on the Grant
Date that defines “change in control” (or words of like import), “change in
control” as defined under such agreement or (b) in the case where there is no
employment agreement in effect between the Company and the Optionee on the Grant
Date that defines “change in control” (or words of like import), “change in
control” as defined in the Plan.


5.2    “Good Reason”, in the case of an Optionee whose employment with the
Company or a Subsidiary is subject to the terms of an employment agreement
between such Optionee and the Company or Subsidiary, which employment agreement
includes a definition of “Good Reason”, “Good Reason” shall have the meaning
ascribed in such employment agreement; otherwise, “Good Reason” shall mean any
of the events described hereafter that occur without the Optionee’s prior
written consent: (i) any reduction in Optionee’s then annual base salary, (ii)
any failure to pay Optionee’s compensation when due; or (iii) relocation of
Optionee’s primary workplace to a location that is more than fifty (50) miles
from the office where the Optionee is then assigned to work as Optionee’s
principal office; (in each case “(i)” through “(iii)” only if Optionee objects
in writing within thirty (30) days after being informed of such condition and
unless Company retracts and/or rectifies the claimed Good Reason within fifteen
(15) days following Company’s receipt of timely written objection from
Optionee); provided, however, that a termination of employment will not be
considered on account of Good Reason unless it occurs no later than fifteen (15)
days following the maximum period for the Company to retract or rectify the
claimed Good Reason.


6.
Manner of Exercise and Payment.



6.1    Subject to the terms and conditions of this Agreement and the Plan, the
vested portion of the Option may be exercised by delivery of written notice in
person, electronically or by mail to the Plan Administrator (or his or her
designee). Such notice shall state that the Optionee is electing to exercise the
Option and the number of Shares in respect of which the Option is being
exercised and shall be signed by the person or persons exercising the

-3-
Stock Option Agreement

--------------------------------------------------------------------------------




Option. If requested by the Committee, such person or persons shall: (i) deliver
this Agreement to the Plan Administrator (or his or her designee) who shall
endorse thereon a notation of such exercise, and (ii) provide satisfactory proof
as to the right of such person or persons to exercise the Option.


6.2    The notice of exercise described in Section 6.1 hereof shall be
accompanied by: (a) the full purchase price for the Shares in respect of which
the Option is being exercised, in cash, by check, by transferring Shares to the
Company having a Fair Market Value on the date of exercise equal to the cash
amount for which such Shares are substituted, or in such other manner as may be
permitted by the Committee in its discretion, and (b) payment of the Withholding
Taxes as provided by Section  of this Agreement, and in the manner as may be
permitted by the Committee its discretion pursuant to Section 13 of this
Agreement.


6.3    Upon receipt of notice of exercise and full payment for the Shares in
respect of which the Option is being exercised, the Company shall, subject to
the terms of the Plan, take such action as may be necessary to affect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.


6.4    Except as otherwise provided in Section 11, the Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with
respect to any Shares subject to the Option until: (i) the Option shall have
been exercised pursuant to the terms of this Agreement and the Optionee shall
have paid the full purchase price for the number of Shares in respect of which
the Option was exercised, (ii) the Company shall have issued and delivered the
Shares to the Optionee, and (iii) the Optionee’s name shall have been entered as
a stockholder of record on the books of the Company, whereupon the Optionee
shall have full voting and other ownership rights with respect to such Shares.


7.
Exercisability upon Termination of Employment.



If the employment of the Optionee is terminated for any reason, the vested
portion of the Option shall continue to be exercisable in whole or in part at
any time for six (6) months after the date of such termination, but in no event
after the Exercise Expiration Date.
8.
Confidentiality/Proprietary Developments/Competition and Non-Interference.



Notwithstanding anything in this Section 8 or otherwise in this Agreement to the
contrary, in the case of an Optionee whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Optionee and the Company or Subsidiary, which employment agreement includes the
restrictive covenants covered in this Section 8, the restrictive covenants and
all terms and conditions governing same as set forth in said employment
agreement shall control and supersede this Section 8; otherwise:


8.1.     Confidentiality.


8.1.1Acknowledgments by Optionee. Optionee acknowledges that: (a) during the
term of this Agreement and as a part of Optionee’s employment with the Company
or its subsidiaries, Optionee has been and will be afforded access to
Confidential Information (as defined below); (b) public disclosure of such
Confidential Information could have an adverse

-4-
Stock Option Agreement

--------------------------------------------------------------------------------




effect on the Company and its business; (c) because Optionee possesses
substantial technical expertise and skill with respect to the Company’s
business, Company desires to obtain exclusive ownership of each invention by
Optionee while Optionee is employed by the Company, and the Company will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each such invention by Optionee; and (d) the provisions of this Section 8 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide Company with exclusive ownership of all
inventions and works made or created by Optionee.


8.1.2Confidential Information.


(i)     The Optionee acknowledges that during the term of this Agreement,
including during Optionee’s employment, Optionee will have access to and may
obtain, develop, or learn of Confidential Information (as defined below) under
and pursuant to a relationship of trust and confidence. The Optionee shall hold
such Confidential Information in strictest confidence and never at any time,
during or after Optionee’s employment terminates, directly or indirectly use for
Optionee’s own benefit or otherwise (except in connection with the performance
of any duties as an employee) any Confidential Information, or divulge, reveal,
disclose or communicate any Confidential Information to any unauthorized person
or entity in any manner whatsoever.


(ii)As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to the
Company and its business learned by the Optionee during the term of this
Agreement or as a result of Optionee’s employment with Company:


(A)information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;


(E)information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices,

-5-
Stock Option Agreement

--------------------------------------------------------------------------------




engineering design standards, testing procedures, research results (such as
marketing surveys, programming trials or product trials), cost data (such as
billing, equipment and programming cost projection models), compensation
information and models, business or marketing plans or strategies, deal or
business terms, budgets, vendor names, programming operations, product names,
information on proposed acquisitions or dispositions, actual performance
compared to budgeted performance, long-range plans, internal financial
information (including but not limited to financial and operating results for
certain offices, divisions,
departments, and key market areas that are not disclosed to the public in such
form), results of internal analyses, computer programs and programming
information, techniques and designs, and trade secrets;


(F)information concerning the Company’s employees, officers, directors or
shareholders; and


(G)any other trade secret or information of a confidential or proprietary
nature.


(iii) Optionee shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Optionee to be
for the benefit of the Company, and will, at the Company’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Optionee may at any
time have within his possession or control that contain any Confidential
Information.


(iv) Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Optionee or which has become rightfully available to Optionee on a
non-confidential basis from any third party, the disclosure of which to Optionee
does not violate any contractual or legal obligation such third party has to the
Company or its affiliates with respect to such Confidential Information. None of
the foregoing obligations or restrictions applies to any part of the
Confidential Information that Optionee demonstrates was or became generally
available to the public other than as a result of a disclosure by Optionee or by
any other person bound by a confidentiality obligation to the Company in respect
of such Confidential Information.


(v)Optionee will not remove from the Company’s premises (except to the extent
such removal is for purposes of the performance of Optionee’s duties to the
Company at home or while traveling, or except as otherwise specifically
authorized by the Company) any Company document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form (collectively, the “Proprietary Items”). Optionee recognizes
that, as between the Company and Optionee, all of the Proprietary Items, whether
or not developed by Optionee, are the exclusive property of the Company. Upon
termination of Optionee’s employment by either party, or upon the request of the
Company during the term of this Agreement, Optionee will return to the Company
all of the Proprietary Items in Optionee’s possession or subject to Optionee’s
control, including all

-6-
Stock Option Agreement

--------------------------------------------------------------------------------




equipment (e.g., laptop computers, cell phone, portable e-mail devices, etc.),
documents, files and data, and Optionee shall not retain any copies, abstracts,
sketches, or other physical embodiment of any such Proprietary Items.


8.2    Proprietary Developments.


8.2.1Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Optionee (alone or in
conjunction with others, during regular work hours or otherwise) during
Optionee’s employment which may be directly or indirectly useful in, or relate
to, the business conducted or to be conducted by the Company will be promptly
disclosed by Optionee to the Company and shall be the Company’s exclusive
property. The term “Developments” shall not be deemed to include inventions,
products, discoveries, improvements, processes, methods, computer software
programs, models, techniques, or formulae which were in the possession of
Optionee prior to the commencement of Optionee’s employment with the Company.
Optionee hereby transfers and assigns to the Company all proprietary rights
which Optionee may have or acquire in any Developments and Optionee waives any
other special right which Optionee may have or accrue therein. Optionee will
execute any documents and agrees to take any actions that may be required, in
the reasonable determination of Company’s counsel, to effect and confirm such
assignment, transfer and waiver, to direct the issuance of patents, trademarks,
or copyrights to Company with respect to such Developments as are to be
Company’s exclusive property or to vest in Company title to such Developments;
provided, however, that the expense of securing any patent, trademark or
copyright shall be borne by the Company. The parties agree that Developments
shall constitute Confidential Information.


8.2.2“Work Made for Hire.” Any work performed by Optionee during Optionee’s
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
the Company. In the event it should be established that such work does not
qualify as a Work Made for Hire, Optionee agrees to and does hereby assign to
the Company all of Optionee’s right, title, and interest in such work product
including, but not limited to, all copyrights and other proprietary rights.


8.3    Non-Competition and Non-Interference.


8.3.1Acknowledgments by Optionee. Optionee acknowledges and agrees that: (a) the
services to be performed by Optionee under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; and (c) the provisions of this Section 8.3 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Optionee’s ability to earn a living.


8.3.2Covenants of Optionee. For purposes of this Section 8.3, the term
“Restricted Period” shall mean the period commencing as of the date of this
Agreement and terminating on the second anniversary (or, in the case of Section
8.3.2(iii), the first anniversary),

-7-
Stock Option Agreement

--------------------------------------------------------------------------------




of the date Optionee’s employment terminated provided that the “Restricted
Period” also shall encompass any period of time from whichever anniversary date
is applicable until and ending on the last date Optionee is to be paid any
payment. In consideration of the acknowledgments by Optionee, and in
consideration of the compensation and benefits to be paid or provided to
Optionee by the Company, Optionee covenants and agrees that during the
Restricted Period, the Optionee will not, directly or indirectly, for Optionee’s
own benefit or for the benefit of any other person or entity other than the
Company:


(i)in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Optionee then lives or conducts such
activities); perform any work as an employee, consultant (other than as a member
of a professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where Optionee
has no direct role in such professional consultancy and maintains the
confidentiality of all information acquired by Optionee during his or her
employment with the Company), contractor, or in any other capacity with, a
Competitive Business; directly or indirectly invest or own any interest in a
Competitive Business (regardless of where Optionee then lives or conducts such
activities); or directly or indirectly provide any services or advice to any
business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Optionee has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Optionee during
his or her employment with the Company). A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business; owns or operates a cable television system; provides direct
television or any satellite-based, telephone system-based, internet-based or
wireless system for delivering television, music or other entertainment
programming (other than as an ancillary service, such as cellular telephone
providers); provides telephony services using any wired connection or fixed (as
opposed to mobile) wireless application; provides data or internet access
services; or offers, provides, markets or sells any service or product of a type
that is offered or marketed by or directly competitive with a service or product
offered or marketed by the Company at the time Optionee’s employment terminates;
or who or which in any case is preparing or planning to do so. The provisions of
this Section 8.3 shall not be construed or applied: (A) so as to prohibit
Optionee from owning not more than five percent (5%) of any class of securities
that is publicly traded on any national or regional securities exchange, as long
as Optionee’s investment is passive and Optionee does not lend or provide any
services or advice to such business or otherwise violate the terms of this
Agreement in connection with such investment; or (B) so as to prohibit Optionee
from working as an employee, consultant or contractor in the cable television
business for a company/business that owns or operates cable television
franchises (by way of current example only, Time Warner Cable, Cablevision, Cox
or Comcast), provided that the company/business is not providing cable services
in any political subdivision/ geographic area where the Company has a franchise
or provides cable services (other than nominal overlaps of service areas) and
the company/business is otherwise not engaged in a Competitive Business,

-8-
Stock Option Agreement

--------------------------------------------------------------------------------




and provided Optionee does not otherwise violate the terms of this Agreement in
connection with that work;


(ii)contact, solicit or provide any service or product of a type offered by, or
competitive with, any product or service provided by the Company to any person
or entity that was a customer franchisee, or prospective customer of the Company
at any time during Optionee’s employment (a prospective customer being one to
whom the Company had made a business proposal within twelve (12) months prior to
the time Optionee’s employment terminated); or directly solicit or encourage any
customer, franchisee or subscriber of the Company to purchase any service or
product of a type offered by or competitive with any product or service provided
by the Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or


(iii) solicit or recruit for employment, any person or persons who are employed
by Company or any of its subsidiaries or affiliates, or who were so employed at
any time within a period of six (6) months immediately prior to the date
Optionee’s employment terminated, or otherwise interfere with the relationship
between any such person and the Company; nor will the Optionee assist anyone
else in recruiting any such employee to work for another company or business or
discuss with any such person his or her leaving the employ of the Company or
engaging in a business activity in competition with the Company. This provision
shall not apply to secretarial, clerical, custodial or maintenance employees. If
Optionee violates any covenant contained in this Section 8.3, then the term of
the covenants in this Section shall be extended by the period of time Optionee
was in violation of the same.


8.3.3Provisions Pertaining to the Covenants. Optionee recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 8.3 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Optionee’s employment terminates. It is agreed that the Optionee’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Optionee’s breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder. If any provision
of Section 8 of this Agreement is deemed to be unenforceable by a court (whether
because of the subject matter of the provision, the duration of a restriction,
the geographic or other scope of a restriction or otherwise), that provision
shall not be rendered void but the parties instead agree that the court shall
amend and alter such provision to such lesser degree, time, scope, extent and/or
territory as will grant Company the maximum restriction on Optionee’s activities
permitted by applicable law in such circumstances. Company’s failure to exercise
its rights to enforce the provisions of this Agreement shall not be affected by
the existence or non existence of any other similar agreement for anyone else
employed by the Company or by Company’s failure to exercise any of its rights
under any such agreement.



-9-
Stock Option Agreement

--------------------------------------------------------------------------------




8.4Notices. In order to preserve the Company’s rights under this Agreement, the
Company is authorized to advise any potential or future employer, any third
party with whom Optionee may become employed or enter into any business or
contractual relationship with, and any third party whom Optionee may contact for
any such purpose, of the existence of this Agreement and its terms, and the
Company shall not be liable for doing so.


8.5Injunctive Relief and Additional Remedy. Optionee acknowledges that the
injury that would be suffered by the Company as a result of a breach of the
provisions of this Agreement (including any provision of Section 8) would be
irreparable and that an
award of monetary damages to the Company for such a breach would be an
inadequate remedy. Consequently, the Company will have the right, in addition to
any other rights it may have, to obtain injunctive relief to restrain any breach
or threatened breach or otherwise to specifically enforce any provision of this
Agreement and the Company will not be obligated to post bond or other security
in seeking such relief. Without limiting the Company’s rights under this Section
or any other remedies of Company, if Optionee breaches any of the provisions of
Section 8, the Company will have the right to cease making any payments
otherwise due to Optionee under this Agreement.


8.6Covenants of Section 8 are Essential and Independent Covenants. To the extent
applicable to Optionee, the covenants by Optionee in Section 8 are essential
elements of this Agreement, and without Optionee’s agreement to comply with such
covenants; the Company would not have entered into this Agreement or employed
Optionee. Company and Optionee have independently consulted their respective
counsel and have been advised in all respects concerning the reasonableness and
propriety of such covenants, with specific regard to the nature of the business
conducted by the Company. Optionee’s covenants in Section 8 are independent
covenants and the existence of any claim by Optionee against the Company, under
this Agreement or otherwise, will not excuse Optionee’s breach of any covenant
in Section 8. If Optionee’s employment hereunder is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of Optionee in Section 8. The Company’s right to
enforce the covenants in Section 8 shall not be adversely affected or limited by
the Company’s failure to have an agreement with another employee with provisions
at least as restrictive as those contained in Section 8, or by the Company’s
failure or inability to enforce (or agreement not to enforce) in full the
provisions of any other or similar agreement containing one or more restrictions
of the type specified in Section 8 of this Agreement.


9.
Nontransferability.

Unless otherwise agreed to by the Committee, the Option shall not be
transferable other than by will or by the laws of descent and distribution, and
during the lifetime of the Optionee, the Option shall be exercisable only by the
Optionee.
10.
No Right to Continued Employment.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, or any

-10-
Stock Option Agreement

--------------------------------------------------------------------------------




Subsidiary or Affiliate of the Company, nor shall this Agreement or the Plan
interfere in any way with the right of the Company to terminate the Optionee’s
employment or service at any time.
11.
Adjustments.

11.1    Change in Capitalization. In the event of a Change in Capitalization (as
defined in the Plan), the Committee shall make appropriate adjustments to:
(i) the number and class of Shares or other stock or securities subject to the
Option; or (ii) the purchase price for such Shares or other stock or securities.
The Committee’s adjustment shall be made in accordance with the provisions of
the Plan and shall be effective and final, binding and conclusive for all
purposes of the Plan and this Agreement.
11.2    Dividends and Other Distributions. If the Company: (i) makes
distributions (by dividend or otherwise); (ii) grants rights to purchase
securities to existing shareholders as a group; or (iii) issues securities to
existing shareholders as a group (other than pursuant to: (a) any equity awards
granted under the Company’s equity incentive compensation plans; or (b) warrants
issued with an exercise price equal to the Fair Market Value on the date of
grant), in the case of clauses (ii) and (iii) at a price below Fair Market
Value, and in each case of clauses (i), (ii) and (iii), (an “Extraordinary
Distribution”), then to reflect such Extraordinary Distribution, this Option
shall be adjusted to retain the pre-Extraordinary Distribution spread by
decreasing the Exercise Price, in a manner consistent with Section 409A of the
Code; provided that with respect to any vested portion of this Option, the
Committee, in its sole discretion, may provide that, in lieu of such adjustment,
the Optionee shall be entitled to receive the amount of, and the benefits and
rights associated with, such Extraordinary Distribution in the same form and on
the same terms as the Extraordinary Distribution paid or provided to the
Company’s shareholders based upon the number of Shares underlying such vested
portion of the Option. Any adjustment described in this Section 13.2 shall be
implemented in accordance with, and to the extent permitted by, Treasury
Regulation § 1.409A-1(b)(5)(v)(D).
12.
Effect of a Merger, Consolidation or Liquidation.

Subject to the terms of the Plan and this Agreement, in the event of: (a) the
liquidation or dissolution of the Company; or (b) a merger or consolidation of
the Company (a “Transaction”) that does not constitute a Change in Control (as
defined in the Plan), the Option shall continue in effect in accordance with
their respective terms, except that the Committee may, in its discretion, do one
or more of the following: (i) shorten the period during which the Option is
exercisable (provided they remain exercisable for at least thirty (30) days
after the date on which notice of such shortening is given to the Optionee);
(ii) accelerate the vesting schedule with respect to the Option; (iii) arrange
to have the surviving or successor entity assume the Option or grant replacement
Option with appropriate adjustments in the exercise prices, and adjustments in
the number and kind of securities issuable upon exercise or adjustments so that
the Option or its replacement represents the right to purchase or receive the
stock, securities or other property (including cash) as may be issuable or
payable as a result of such Transaction with respect to or in exchange for the
number of Shares purchasable and receivable upon the exercise of the Option had
such exercise occurred in full prior to the Transaction; or (iv) cancel the
Option upon the payment to the Optionee in cash of an amount

-11-
Stock Option Agreement

--------------------------------------------------------------------------------




that is equal to the Fair Market Value of the Shares subject to the Option or
portion thereof over the aggregate exercise price for such Shares under the
Option or portion thereof surrendered at the effective time of the Transaction.
The treatment of any Option as provided in this Section 14 shall be conclusively
presumed to be appropriate for purposes of Section 10 of the Plan.
13.
Withholding of Taxes.

At such times as the Optionee recognizes taxable income in connection with the
receipt of Shares hereunder (a “Taxable Event”), the Optionee shall pay to the
Company an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld by the Company in connection
with the Taxable Event (the “Withholding Taxes”) prior to the issuance, or
release from escrow, of such Shares. The Company shall have the right to deduct
from any payment to an Optionee an amount equal to the Withholding Taxes in
satisfaction of the obligation to pay Withholding Taxes. In satisfaction of the
obligation to pay Withholding Taxes to the Company, the Optionee may make a
written election (the “Tax Election”), which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Shares then
issuable to him or her having an aggregate Fair Market Value equal to the
Withholding Taxes. Notwithstanding the foregoing, the Committee may, in its
discretion, provide that an Optionee shall not be entitled to exercise his or
her Option for which cash has not been provided by the Optionee with respect to
the applicable Withholding Taxes.
14.
Excise Tax Limitation.

14.1    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of the Optionee by the Company (within the meaning of Section 280G
of the Code and the regulations thereunder), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”) is or will be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall
be reduced (but not below zero) if and to the extent that a reduction in the
Total Payments would result in the Optionee retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the Excise Tax), than if the Optionee received the entire amount of such Total
Payments. Unless the Optionee shall have given prior written notice specifying a
different order to the Company to effectuate the foregoing in accordance with
Code Section 409A, the Company shall reduce or eliminate the Total Payments, by
first reducing or eliminating the portion of the Total Payments which are
payable in cash and then by reducing or eliminating non-cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined). Any notice
given by the Optionee pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Optionee’s rights and entitlements to any benefits or compensation.
14.2    The determination of whether the Total Payments shall be reduced as
provided in Section 12.2(a) of the Plan and the amount of such reduction shall
be made at the Company’s expense by an accounting firm selected by the Company
from among the four largest

-12-
Stock Option Agreement

--------------------------------------------------------------------------------




accounting firms in the United States or at the Company’s expense by an attorney
selected by the Company. Such accounting firm or attorney (the “Determining
Party”) shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and the
Optionee within thirty (30) days of the termination of Optionee’s employment. If
the Determining Party determines that no Excise Tax is payable by the Optionee
with respect to the Total Payments, it shall furnish the Optionee with an
opinion reasonably acceptable to the Optionee that no Excise Tax will be imposed
with respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Optionee. If the
Determining Party determines that an Excise Tax would be payable, the Optionee
shall have the right to accept the Determination of the Determining Party as to
the extent of the reduction, if any, pursuant to Section 12.2(a) of the Plan, or
to have such Determination reviewed by an accounting firm selected by the
Optionee, at the Optionee’s expense. If the Optionee's accounting firm and the
Determining Party do not agree, a third accounting firm shall be jointly chosen
by the Determining Party and the Optionee, in which case the determination of
such third accounting firm shall be binding, final and conclusive upon the
Company and the Optionee.
15.
Optionee Bound by the Plan.

The Optionee hereby acknowledges that the Optionee may receive a copy of the
Plan upon request to the Plan Administrator and agrees to be bound by all the
terms and provisions of the Plan.
16.
Entire Agreement; Modification of Agreement.

This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and,
except as otherwise specifically provided herein, supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. For the avoidance of doubt, the Optionee
acknowledges and agrees that, notwithstanding anything to the contrary set forth
in any employment agreement between the Optionee and the Company, the vesting of
the Option, including, without limitation, upon a termination of the Optionee’s
employment and upon a Change in Control, shall be governed by the terms of this
Agreement. This Agreement may be modified, amended, suspended or terminated by
the Committee in its discretion at any time, and any terms or conditions may be
waived by the Committee in its discretion at any time; provided, however, that
all such modifications, amendments, suspensions, terminations or waivers that
shall adversely affect an Optionee shall only be effective pursuant to a written
instrument executed by the parties hereto.
17.
Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

-13-
Stock Option Agreement

--------------------------------------------------------------------------------




18.
Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.
19.
Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Optionee’s
legal representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators, successors.
20.
Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Optionee and Company for all purposes.
21.
Acquired Rights.

The Optionee acknowledges and agrees that: (a) the Company may terminate or
amend the Plan at any time; (b) the award of the Option made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Option awarded hereunder) give the Optionee any right to
any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Optionee’s ordinary salary, and shall
not be considered as part of such salary in the event of severance, redundancy
or resignation.
22.
Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.
23.
Compliance with Laws.

The issuance of the Option (and the Shares acquired upon exercise of the Option)
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
any Securities Laws and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue the Option or any of the Shares pursuant
to this Agreement if any such issuance would violate any such requirements.

-14-
Stock Option Agreement

--------------------------------------------------------------------------------




24.
Company Recoupment.

The Optionee’s right to the Option granted hereunder and the Shares acquired
upon exercise of the Option shall in all events be subject to any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Exchange Act and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.





-15-
Stock Option Agreement